Case 4:19-mj-00647-BJ Document 1 Filed 08/14/19 Page, £ 0h 16 .agRlO he
NORTHERN DISTRICT OF TEXAS

FILED
IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF TEXAS jie 4 4 op
FORT WORTH DIVISION eutg
UNITED STATES OF AMERICA CLERK U.S, DISTRICT COURT

By:
V. No. 4:04 AY: Copp

BO MAO (01)

 

CRIMINAL COMPLAINT

 

Melissa R. Markert, being duly sworn, deposes and states that she is a
Special Agent with the Federal Bureau of Investigation (“FBI”), duly appointed
according to law and acting as such.

Between approximately 2016 and the date of this Complaint, within the
Northern District of Texas and elsewhere, the defendant BO MAO,
together with others, did knowingly and intentionally conspire to devise a
scheme and artifice to defraud a U.S.-based technology company (the
“Victim Company”), and to obtain property from the Victim Company, by
means of one or more materially false and fraudulent pretenses,
representations and promises, and for the purpose of executing such scheme
and artifice, to transmit and cause to be transmitted by means of wire
communication in interstate and foreign commerce, writings, signs, signals,
pictures and sounds, contrary to 18 U.S.C. § 1343.

All done in violation of 18 U.S.C. § 1349.
The source of your deponent’s information and the grounds for her belief

are as follows:!

 

' Because the purpose of this Complaint is to set forth only those facts necessary to establish probable cause to
arrest, | have not described all the relevant facts and circumstances of which I am aware.

Criminal Complaint - Page 1 of 16

 
Case 4:19-mj-00647-BJ Document1 Filed 08/14/19 Page 2of16 PagelD 2

1. I am a Special Agent with the FBI and have been so employed since 2015. Asa
Special Agent with the FBI, I am responsible for conducting and assisting in
investigations involving various criminal laws, including theft of trade secrets, bank
fraud, wire fraud, money laundering and the International Emergency Economic Powers
Act, among others. I have participated in investigations involving search warrants,
seizure warrants and arrest warrants. As a result of my training and experience, I am
familiar with the techniques and methods used by individuals and criminal enterprises
involved in these crimes worldwide and the methods they use to avoid law enforcement
detection.

I. The Defendant and the Victim Company
2. The defendant BO MAO is a citizen of the People’s Republic of China (“PRC”).
Since approximately August 2015 and continuing through the present, BO MAO has
been employed as an associate professor at the “Advanced Storage Technology Lab” at a
research university inthe PRC. Since the fall semester of 2018, BO MAO has also
worked at a research university located in the Northern District of Texas (the “Texas
University”) under the supervision of a tenured professor in the field of computer science
and engineering (“Professor 1”). Based on my investigation, it appears that BO MAO
and Professor | had a professional relationship preceding BO MAO’s employment with
the Texas University.
3. The Victim Company is a technology company headquartered in the Northern
District of California that develops architecture for controllers for solid state drives

(“SSDs”).

Criminal Complaint - Page 2 of 16

 
Case 4:19-mj-00647-BJ Document1 Filed 08/14/19 Page 3of16 PagelD 3

An SSD is a storage device that uses integrated circuit assemblies as memory to store
data in semiconductor cells. As compared to electromagnetic storage drives, SSDs are
typically more resistant to physical shock, run silently and have quicker access time and
lower latency, that is, the time lag before data transfer commences. An SSD
controller—sometimes referred to as a processer—executes the software that controls the
SSD’s hardware and is one of the most important factors in SSD performance. In
particular, the Victim Company is the leader in the field of Open-Channel SSD controller
technology (“Open-Channel”). In contrast to other SSD controller technologies, in
which management of storage occurs within the SSD, Open-Channel leaves management
of storage to the host computer’s operating system.

4. As of late 2016, the Victim Company was the only company to have developed a
computer board with an embedded software development kit (“SDK”) that includes an
integrated chip containing the Open-Channel controller (the “Open-Channel SDK
Board”). Using an Open-Channel SDK Board, a researcher could perform issue spotting
or develop new solutions with respect to the Victim Company’s Open-Channel
technology and thus improve the Open-Channel technology ecosystem for future
marketing of Open-Channel products and services. The Victim Company’s Open-
Channel SDK Board was not available for public purchase. As the Open-Channel SDK
Board contained its intellectual property—including proprietary software and hardware—
the business practices and policies of the Victim Company required third parties to enter
into licensing and non-disclosure agreements before taking possession of any Open-

Channel SDK Boards from the Victim Company.

Criminal Complaint - Page 3 of 16

 
Case 4:19-mj-00647-BJ Document1 Filed 08/14/19 Page4of16 PagelD4

Il. The Fraudulent Scheme

 

5. Since no later than 2016, a telecommunications conglomerate (“Company 1”)
based in the PRC has attempted to misappropriate the Victim Company’s Open-Channel
technology. As part of this fraudulent scheme, the defendant BO MAO entered into a
licensing and non-disclosure agreement (the “Agreement”’) with the Victim Company to
obtain an Open-Channel SDK Board, purportedly for the purpose of conducting academic
research related to such technology. Pursuant to the Agreement, BO MAO falsely
represented that he would not disclose or transfer the Open-Channel SDK Board to third
parties (such as Company 1); that he would not study the Open-Channel SDK Board for
the purpose of developing a similar or competitive product; and that he would not engage
in either the reverse engineering of or modifications to the Open-Channel SDK Board.
To the contrary, however, BO MAO violated the terms of the Agreement and used his
access to the Open-Channel SDK Board to benefit Company 1, for whom he was doing
work, including on what appears to be a similar product. The defendant BO MAO did
not disclose to the Victim Company that he was doing work for Company 1.

A. Relevant Background
6. As of June 2016, Company | did not have Open-Channel technology that was as
advanced as the proprietary Open-Channel technology developed by the Victim
Company. An employee of Company 1—who is described on Company 1’s official
website as the “chief architect” of Company 1’s data storage unit—admitted as much
during a recent civil trial in the Eastern District of Texas related to a litigation between

Company | and the Victim Company (the “Civil Trial’).

Criminal Complaint - Page 4 of 16

 
Case 4:19-mj-00647-BJ Document1 Filed 08/14/19 Page5of16 PagelID5

7. On or about October 17, 2016, a fully-owned U.S. subsidiary of Company |
pledged a $100,000 gift to the Texas University to support a research project headed by
Professor | titled “Enforcing Xth Percentile Latency and Throughput SLOs under
Consolidated Datacenter Resources.” Payment of the grant was made on or about
December 21, 2016. Based on information made available to me through the
investigation, J understand that Open-Channel technology is one way to achieve the
ostensible goal of this research project. As a result, proprietary technology of the Victim
Company would have directly benefited Professor 1’s project.
8. In or about December 2016, the defendant BO MAO and Professor | each
separately contacted the Victim Company seeking to purchase an Open-Channel SDK
Board featuring the Victim Company’s proprietary technology, purportedly for research
purposes. Indeed, a transcript from the Civil Trial reveals that BO MAO emailed a
Victim Company employee and stated that “[w]e would like to buy 1 [Open-Channel
SDK Board] to build an experimental platform and conduct storage system research....”
In their communications with the Victim Company, BO MAO and Professor | did not
disclose their collaboration with one another or their relationships with Company 1.
However, an email dated on or about December 20, 2016 from BO MAO to Professor |
reveals close coordination in their efforts to obtain Open-Channel SDK Boards from the
Victim Company:

[also contact [Victim Company] branch in [the PRC] and get the

information that the Ist version of Open-Channel SSD [S]DK will be

released in Q2 2017. However, if the USA’s side can provide the SDK right

now, that would be great and [Professor 1’s associate] can bring it to
China.

Criminal Complaint - Page 5 of 16
Case 4:19-mj-00647-BJ Document1 Filed 08/14/19 Page6of16 PagelD 6

Additionally, BO MAO asked Professor | to “keep the receipt and payment record

of the credit card, I will transfer the costs to you directly.”

9. The Victim Company agreed to provide Open-Channel SDK Boards to both the
defendant BO MAO and Professor 1. The Victim Company hoped that by providing
these boards for research purposes, its products and services would become more
marketable if academics performed issue spotting with respect to or developed solutions
based on its proprietary Open-Channel technology, and thus improved the Victim
Company’s Open-Channel technology ecosystem. Ultimately, however, Professor 1 did
not follow through on his request for an Open-Channel SDK Board, and the Victim
Company did not provide one to him. The Victim Company did provide an Open-
Channel SDK Board to BO MAO pursuant to the Agreement, as detailed below.

10. Although Professor 1 did not follow through on his request for an Open-Channel
SDK Board, in or about May 2017, the Victim Company negotiated a licensing and non-
disclosure agreement with another professor at the Texas University (“Professor 2”).

The agreement with Professor 2 contained substantially the same terms as the Agreement
with the defendant BO MAO, including prohibitions regarding transfer of the technology
to third parties. On or about May 31, 2017, Professor 2 submitted a purchase order and
payment to the Victim Company for two Open-Channel SDK Boards, which were
shipped to the Texas University in mid-July 2017. Notably, Professor 2’s official
university webpage reflects a 2019 publication co-authored with Professor 1 on the topic

of data caching.

Criminal Complaint - Page 6 of 16

 
Case 4:19-mj-00647-BJ Document1 Filed 08/14/19 Page 7of16 PagelD 7

B. The Agreement and Delivery of the Board to the Defendant BO MAO

 

11. The defendant BO MAO and the Victim Company each signed the Agreement,
which became effective in or about February 2017 and gave BO MAO access to an
Open-Channel SDK Board. In relevant part, the Agreement, which was transmitted by
wire communication between the Northern District of California and the PRC, prohibited,
among other things: (i) the “direct[] or indirect[] ... transfer” of “rights or usage” in the
Open-Channel SDK Board and its underlying technology to third parties (such as
Company 1); (ii) the “study” of the Open-Channel SDK Board and its underlying
technology “for the purpose of developing a product which is similar to or competitive
with” the Open-Channel SDK Board; (iii) the “modiflication], translat[ion] or creatfion]
of derivative works based on” the Open-Channel SDK Board; and (iv) the “disclos[ure],
divulg[ence] or public[cation]” of the Open-Channel SDK Board and its underlying
technology. As part of the Agreement, the Victim Company provided BO MAO with a
specific product number (the “Product Number”) for its Open-Channel SDK Board as
well as the name of the Victim Company’s PRC-based distributor of the board (the
Distributor’).

12. Delivery of the board was delayed after execution of the Agreement. During this
period, the defendant BO MAO repeatedly contacted the Victim Company by electronic
communication to ask for the board, claiming that his research had to be completed
during a specific time window when students were available. The Victim Company
ultimately provided an Open-Channel SDK Board to BO MAO pursuant to the

Agreement in April 2017.

Criminal Complaint - Page 7 of 16

 
Case 4:19-mj-00647-BJ Document1 Filed 08/14/19 Page 8of16 PagelD 8

13. The Open-Channel SDK Board provided to the defendant BO MAO was the first
such board that the Victim Company provided in the PRC to an academic for research
purposes. Had BO MAO disclosed to the Victim Company his relationship with
Company 1—which is a direct competitor of the Victim Company in the field of SSD
controller technology—the Victim Company would not have agreed to provide an Open-
Channel SDK board to him.

C. The Defendant BO MAO’s Misappropriation of the Victim
Company’s Technology in Violation of the Agreement

14. — Review of the defendant BO MAO’s emails from this time frame reveals that he
was surreptitiously working for payment on behalf of Company 1 to misappropriate the
Victim Company’s Open-Channel technology in violation of the Agreement. For
example, on or about April 10, 2017, BO MAO wrote to an employee of Company 1,
who according to open-source records is Company 1’s “SSD Application Department
Manager” (“Co-Conspirator 1” or “CC-1”). In the email, BO MAO attached a
preliminary research proposal, noting “[t]he current dilemma is that the equipment is not
yet available,” which I believe to be a reference to the Open-Channel SDK Board. BO
MAO further indicated that the Victim Company “received an order to arrange delivery”
and that “we also began to arrange remote use of the development board that has been put
in place in the US partner universities through SS[D] to see if there is some feedback,’

indicating that BO MAO was informing Company | of his progress in obtaining the

 

* The emails between the defendant BO MAO and Company | were originally in Mandarin Chinese and
have been translated. These translations are in draft form and are subject to change.

Criminal Complaint - Page 8 of 16
Case 4:19-mj-00647-BJ Document1 Filed 08/14/19 Page9of16 PageID9

Victim Company’s Open-Channel technology. On or about April 17, 2017—
approximately one week later and around the time that he received the Open-Channel
SDK Board from the Victim Company—BO MAO replied in the same email chain to
CC-1, attaching “‘the latest updated design document version 2.0.” The attachment itself
is unavailable in the email chain I have reviewed, but based on the context of the email, I
believe the attachment likely pertains to the Victim Company’s Open-Channel
technology.

15. In or about May 2017—several weeks after receiving the Open-Channel SDK
Board—the defendant BO MAO contacted the Victim Company and stated that the board
was damaged by a student who had mishandled the board. Upon the Victim Company’s
request, BO MAO sent pictures of the damaged board, which showed that a connector to
the proprietary chip had been detached from the board. I have interviewed an
experienced professional in the technology sector who is familiar with boards used to
host SSD architecture technology. This person informed me that he/she has never
broken such a board in the manner BO MAO claimed and believes that it is almost
impossible to accidentally do so.

16. On or about June 18 and 21, 2017, the Distributor alerted the Victim Company
that purchasers for Company | had contacted the Distributor to purchase the same Open-
Channel SDK Board provided to the defendant BO MAO pursuant to the Agreement, and
provided the Product Number. According to emails sent from Company | to the

Distributor, these requests were made on behalf of CC-1.

Criminal Complaint - Page 9 of 16

 
Case 4:19-mj-00647-BJ Document1 Filed 08/14/19 Page 10o0f16 PagelD 10

The Victim Company kept confidential the Product Number and the identity of the
Distributor because, if this information were publicly disclosed, any competitor of the
Victim Company could attempt to purchase an Open-Channel SDK Board containing the
Victim Company’s proprietary technology, which was not yet available for public
purchase, and attempt to reverse engineer the Victim Company’s source code. For
example, by directly contacting the Distributor and providing the Product Number, one of
the Victim Company’s competitors could theoretically dupe the Distributor into
mistakenly releasing an Open-Channel SDK Board containing the Victim Company’s
proprietary technology.

17. The Victim Company found the emails from Company | to the Distributor to be
highly alarming because they suggested that the Product Number and the identity of the
Distributor were likely provided to Company 1 by a university with which the Victim
Company had recently established a relationship. As of July 2017, the only academic in
the PRC to receive an Open-Channel SDK Board was the defendant BO MAO.3
Moreover, BO MAO was the only academic to whom the Victim Company ever provided
both the Product Number and the identity of the Distributor.

18. Accordingly, in or about July 2017, an employee from the Victim Company
telephoned the defendant BO MAO to ask whether he provided the Victim Company’s

confidential information to Company 1, including the Product Number.

 

* The Victim Company had distributed other Open-Channel SDK Boards to academics in the United
States; however, those boards were not sent from the PRC-based Distributor, but rather from a distributor
in the United States. The Victim Company entered into a licensing agreement with one other academic
in the PRC, but never ultimately provided an Open-Channel SDK Board to that academic.

Criminal Complaint - Page 10 of 16
Case 4:19-mj-00647-BJ Document1 Filed 08/14/19 Page11of16 PagelD 11

BO MAO denied providing this information to Company 1. Additionally, an employee
from the Victim Company called CC-1 and asked why Company | had contacted the
Distributor when it could have easily contacted the Victim Company directly. He also
asked how Company | learned the Product Number. CC-1 did not respond to these
questions, other than to say that Company 1 was potentially interested in using third party
products, such as those of the Victim Company, in its own equipment. Thereafter, on or
about July 13, 2017, the Victim Company informed BO MAO that he would no longer
receive technical support for the Open-Channel SDK Board, which meant that BO MAO
would no longer receive, among other things, information about modifications or changes
in functionality to, software upgrades for or production schedules for the Open-Channel
SDK Board.

19.  Onor about August 3, 2017, the defendant BO MAO emailed Professor 1, asking
to “use the Open-Channel SSD for evaluation for one week. I have talked to [Professor
1’s intern] and he said that we cannot remotely access the server. .. we have worked on
[Open-Channel SSD] for nearly 4 month.” In response, Professor 1 agreed to provide
BO MAO with remote access to the Texas University’s server. I believe BO MAO’s
reference to his work on Open-Channel SSD for “nearly 4 month” refers to his work with
the Open-Channel SDK Board provided by the Victim Company to BO MAO nearly four
months earlier, in April 2017. Notably, BO MAO made this request for remote access
from Professor | shortly after the Victim Company ceased providing him with technical

support with respect to the Open-Channel SDK Board.

Criminal Complaint - Page 11 of 16
Case 4:19-mj-00647-BJ Document1 Filed 08/14/19 Page12o0f16 PagelD 12

20. ‘It is unclear how Professor 1 would have maintained an Open-Channel SSD

platform without using the Victim Company’s technology, as the Victim Company was

the only company that offered Open-Channel SDK Boards at the time. However, as

detailed above, while Professor 1 never actually received an Open-Channel SDK Board

from the Victim Company, Professor 2—who was also at the Texas University—did

receive two Open-Channel SDK Boards from the Victim Company. In connection with

those boards, Professor 2—and by extension, the Texas University—-would have had

access to technical support from the Victim Company.

21. Based on a review of the defendant BO MAO’s email correspondence and of

transcripts from the Civil Trial, it is clear that BO MAO secretly provided the Victim

Company’s proprietary information to Company | in violation of the Agreement. For

example:

a. Emails between BO MAO and Company 1 beginning no later
than May 2017 and continuing throughout 2017 reveal that
Company 1 directed BO MAO’s research on Open-Channel
technology and conditioned payment upon satisfaction of
certain deliverables:

1.

Criminal Complaint - Page 12 of 16

On or about May 8, 2017, just one month after the
Victim Company provided the Open-Channel SDK
Board to BO MAO, a Company | employee wrote to
BO MAO and one of BO MAO’s associates,
promising ‘“‘acceptance payments|]| delivered as
follows: 1. Garbage collection perception of flash
memory research project.” Based on my training and
experience, in computer science, “garbage collection”
is a form of automatic memory management. As
explained by an experienced professional J interviewed
who is familiar with this process, garbage collection
requires knowing the location and purpose of every
object within the device in order to enable this
Case 4:19-mj-00647-BJ Document1 Filed 08/14/19 Page130f16 PagelD 13

Criminal Complaint - Page 13 of 16

automatic collection of unused memory. As a result,
understanding garbage collection would be a key first
step in attempting to reverse engineer the Open-
Channel SDK Board. The experienced professional
further explained to me that the damage to BO MAO’s
board that BO MAO stated happened when a student
mishandled it, as further detailed below, was possibly
consistent with attempting to understand garbage
collection for the Open-Channel SDK Board.

On or about August 2, 2017, BO MAO emailed an
Excel spreadsheet containing test results to CC-1.
CC-1 responded on the next day, with a list of
questions concerning SSD storage benchmarks. On
the same date, BO MAO responded with answers
concerning Open-Channel SSD. Based on my review
of the email communication, it appears that this email
relates to tests performed on an Open-Channel SDK
Board.

In an email dated on or about September 24, 2017,
CC-1 asked BO MAO about certain design tradeoffs in
SSD architecture design.

In an email dated on or about September 25, 2017, BO
MAO wrote to CC-1 addressing potential design
tradeoffs in SSD architecture design.

On or about November 2, 2017, an employee of
Company | wrote BO MAO, stating that Company 1
would assess BO MAO’s testing and then move to the
second phase of BO MAO’s work with Company 1.

On or about November 30, 2017, BO MAO wrote to
multiple Company | employees who had sought his
input on a flash media project, stating “I am currently
working with [Company 1] on an SSD-related
project.”

In addition, according to the transcript of the Civil
Trial, on or about June 29, 2017, BO MAO emailed a
PowerPoint presentation to CC-1.

 
Case 4:19-mj-00647-BJ Documenti1 Filed 08/14/19 Page14o0f16 PagelD 14

Criminal Complaint - Page 14 of 16

The PowerPoint presentation, which includes a
photograph of the Victim Company’s Open-Channel
SDK board, states “[i]t is proposed to purchase another
block to enable parallel development, testing and
research.” I believe that BO MAO’s reference to
“another block” refers to another Open-Channel SDK
board from the Victim Company and that “parallel
development” refers to reverse engineering the Victim
Company’s Open-Channel SDK board on behalf of
Company |. As set forth above, the Agreement
between BO MAO and the Victim Company expressly
prohibited him from attempting to reverse engineer the
Open-Channel SDK Board.

On or about August 27, 2017, BO MAO emailed a
document to Company 1 personnel, including CC-1.
The document, which BO MAO characterized as a
“system design and system preliminary result
document,” stated that the goal was “to use [Company
1’s] technical cooperation with universities to make
full use of the accumulated experience and
achievements of universities in the SSD field, to
quickly build [Company 1’s] technical capabilities to
cope with new changes in the SSD field, and to
advance key technologies.” The document included
detailed descriptions of the Open-Channel SDK Board,
as well as a description of how the software interacted
with the platform and a description of the commands
to the controller. BO MAO’s provision to Company |
of a description of the Open-Channel SDK Board, as
well as information learned from analysis of the board,
was contrary to the representations BO MAO made in
the Agreement. Based on my review of evidence, it
appears that BO MAO was designing for Company | a
prototype which would require as a component an
Open-Channel SDK Board.

 
Case 4:19-mj-00647-BJ Document1 Filed 08/14/19 Page15o0f16 PagelD 15

22. In early 2019, the Victim Company requested and received the damaged SDK
board from the defendant BO MAO. I have consulted with an expert witness* who has
examined the damaged Open-Channel SDK Board returned by BO MAO, which had a
removed connector attached to the board with green wiring. According to the expert
witness, inspection of the connector revealed that its resistors—which connected the
controller to the board—had been carefully removed from the connector. This finding
conflicts with BO MAO’s statement to the Victim Company that the Open-Channel SDK
Board had been damaged by a student who mishandled it. Moreover, the expert witness
opined that the fact that the Open-Channel SDK Board was returned with wires attached
to the removed connector indicates that persons in possession of the Open-Channel SDK
Board attempted a hack of the SDK board. Indeed, the expert witness characterized the
connector as the gateway to the chip which houses the proprietary source code of the
Victim Company. Notably, at the Civil Trial, CC-1 testified that “[bJased on the
cooperation project requirements between [Company 1] and [BO MAO’s university],
[BO MAO’s university] needs to provide source codes and design reports pertaining to
the development of that project to [Company 1], and [Company 1] needs to verify the
delivery—the delivery from [BO MAO’s university].”

23. On or about June 27, 2019, the Civil Trial culminated in a finding by the jury that
Company | had misappropriated the Victim Company’s intellectual property; however,

the jury did not award any monetary damages.

 

* The expert was retained by the Victim Company during the Civil Trial.

Criminal Complaint - Page 15 of 16

 
Case 4:19-mj-00647-BJ Document1 Filed 08/14/19 Page16o0f16 PagelD 16

On or about July 2, 2019, the defendant BO MAO wrote an email, to Professor | stating,
“For the law case, it is finally judged on the jury verdict. Based on the judgment, both
sides take nothing and their case against each other is dismissed with prejudice. We
learned from the law case and hope it does not disturb us anymore.” I believe BO MAO
was referencing the litigation between the Victim Company and Company 1.
Hl. Conclusion

24. Based upon the above facts and circumstances, I respectfully submit that there is
probable cause to believe that Bo Mao devised a scheme to defraud U.S.-based
technology company (the “Victim Company”), and to obtain money and property by
means of materially false and fraudulent pretenses, representations and promises, and for
the purpose of executing that scheme, he caused to be transmitted by means of wire
communication in interstate commerce certain signals and sounds, contrary to 18 U.S.C.
§ 1343. All done in violation of 18 U.S.C. § 1349.

YW

Melissa R. Markert

Special Agent, Federal Bureau of Investigation

~ o we
SWORN AND SUBSCRIBED before me, at q -1 © am, this | day

of August 2019 in Fort Worth, Texas.

  
 

robs
; CURETON
United States Magistrate Judge

 

Criminal Complaint - Page 16 of 16
